Citation Nr: 1132460	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on October 26, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to January 1986 and from February 1988 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination of the Medical Administration Services (MAS) of a Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  The Veteran testified before the undersigned Veterans Law Judge in February 2011; a transcript of this hearing is associated with the duplicate Combined Health Record (CHR).


FINDINGS OF FACT

1.  VA did not provide prior authorization for the medical services provided at Heart of Florida Regional Medical Center on October 26, 2007.

2.  The treatment provided on October 26, 2007, was at a hospital emergency department and was for initial evaluation of a nonservice-connected condition of such nature that a prudent lay person would have reasonably expected that delay in seeking immediate treatment would have been hazardous to his life or health.

3.  An attempt to use VA or other Federal facilities beforehand would not have been considered reasonable by a prudent lay person.

4.  At the time of the emergency treatment the Veteran was enrolled in the VA health care system and had received authorized treatment within 24 months preceding October 26, 2007. 

5.  The Veteran is financially liable to Heart of Florida Regional Medical Center for the emergency treatment provided on October 26, 2007, and has no coverage under a health plan, in whole or part, for that treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on October 26, 2007, have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. 
§ 17.54 (2010).

If prior authorization is not awarded, a veteran may, however, be eligible for payment or reimbursement for non-VA medical services under 38 U.S.C.A. §§ 1725 or 1728.  Pertinent to this appeal, the Veterans Millennium Health Care and Benefits Act (VMHCBA) provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (2010).

Here, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Heart of Florida Regional Medical Center on October 26, 2007.  During the February 2011 hearing, the Veteran testified that his dominant left hand began to bother him while he was at work on Friday, October 26, 2007, but that the pain at that point was tolerable.  The pain, however, continued to increase throughout the day, and as such, he left work around 2:00 P.M., went home, and took Naproxen.  He indicated that he experienced no relief with the medication and that when he tried to go to sleep around 8:00 P.M. his left hand and arm were so uncomfortable and painful that he became concerned because, at such time, he had taken the maximum daily dose of Naproxen.  

The Veteran testified that the VA facility he normally visited, the VA Medical Center (VAMC) in Orlando, Florida was no longer open.  The next closest open VA facility was the VAMC in Tampa, Florida, approximately sixty-four miles from his home.  The Veteran indicated that he contacted the VA at this point to inquire what to do and that he was told that he could go to a private hospital and file for reimbursement later.  He ultimately decided to seek treatment at a non-VA facility approximately five miles from his home because he did not feel that he could drive himself the sixty-plus miles to Tampa, Florida.  He was, however, able to find a friend to take him to the private emergency facility much closer to his home.  

Private treatment records from Heart of Florida Regional Medical Center reveal that the Veteran arrived at the emergency department at that facility on October 26, 2007, at 8:30 P.M. and reported a one-day history of left wrist pain with swelling.  The emergency department report indicates that the Veteran reported that his pain was 7 out of 10; it was coded by the facility as "moderate," though the Veteran testified in February 2011 that he perceived his pain to be "severe."  Physical examination revealed limited range of motion in the left wrist.  After evaluation he was diagnosed as having tendonitis, was prescribed a Velcro wrist splint and Vicodin, was instructed to follow-up with orthopedics, and was discharged to home.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In the present case, while the lay evidence reflects that the Veteran spoke to someone at the VA prior to seeking treatment at a non-VA facility, it does not establish that he received prior authorization for the non-VA medical care because specific formalities were not followed to obtain such authorization.  Specifically, authorization was not obtained from a VA employee with appropriate authority, namely a VA Medical Center director or a VA clinic director.  There is no evidence that VA received any further contact from the Veteran or that any application for authorized non-VA care was submitted within seventy-two hours after his admission for treatment on October 26, 2007.  The first reported contact with VA following that treatment was not until November 2, 2007, when a claim form from Heart of Florida Regional Medical Center was received which requested reimbursement for medical expenses in the amount of $625.80.

Thus, the Board finds that the Veteran did not receive proper prior authorization for the medical care that he received on October 26, 2007.  As for whether he is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment, he testified during the February 2011 hearing that his October 26, 2007, emergency treatment was for a service-connected disability of the left wrist, namely, gout.  However, the evidence reveals that the Veteran is neither service-connected for gout or another left wrist disability.  There is also no evidence that he is a participant in a vocation rehabilitation program.  Therefore, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728 is not warranted.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); C.F.R. § 17.120 (2010).

With regard to whether the Veteran is entitlement to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the evidence of record reflects that he received treatment at the Heart of Florida Regional Medical Center emergency department, at the time of the treatment he was enrolled in the VA health care system and had received VA medical services within the 24-month period preceding the furnishing of the treatment, he is financially liable to Florida Hospital for the treatment at that facility, and he did not have any health insurance (including Medicare or Medicaid eligibility benefits) for payment or reimbursement for the treatment.  Furthermore, the treatment was not for an accident or work-related injury and, as noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

As discussed above, the evidence indicates that the Veteran reported moderate to severe left wrist pain and swelling that had been increasing throughout the day and was so bad that he found himself unable to fall asleep.  Additionally, the pain was so severe that the Veteran felt he was not capable of driving because the pain was only relieved by keeping his left arm elevated.  Based on the severity of the Veteran's pain and the fact that he indicated throughout this appeal that he was "unable to use [his] hand" due to such pain, the Board concludes that the October 2007 treatment at Heart of Florida Regional Medical Center was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

As for whether a VA or other Federal facility was feasibly available and whether the Veteran should have attempted to receive treatment at such a facility, the evidence reflects that Heart of Florida Regional Medical Center is approximately five miles from the Veteran's residence.  The nearest VA facility with an emergency department is the VA Medical Center in Tampa, Florida, which is approximately sixty-four miles from his residence.  Although there are VA facilities located closer to the Veteran's residence in Orlando and Kissimmee, Florida, these facilities do not provide emergency services.  Furthermore, the closest VA facility (i.e., Orlando VAMC) was not open at the time that the Veteran required emergency treatment and the Veteran testified that he was unable to either drive himself the sixty-four miles to Orlando or find someone willing to drive him that far.  In light of this evidence, it is apparent that a VA or other Federal facility was not feasibly available at the time of the Veteran's October 26, 2007, medical emergency and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.

All of the criteria for reimbursement of the unauthorized medical expenses under the VMHCBA pursuant to 38 U.S.C.A. § 1725 have been met.  The appeal is therefore granted.


ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on October 26, 2007, is granted.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


